UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6718



RUSSELL LEON DOBEY,

                                               Petitioner - Appellant,

          versus


MICHAEL W. MOORE, Director of South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of South Carolina,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Falcon B. Hawkins, Senior District
Judge. (CA-98-1661-6)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Russell Leon Dobey, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Russell Leon Dobey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Dobey v. Moore, No. CA-98-1661-6 (D.S.C.

May 9, 2000).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2